        Case 1:16-cv-06287-KPF Document 91 Filed 03/29/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DOMINGO CASTILLO MARCELINO,
individually and on behalf of others              16 Civ. 6287 (KPF)(OTW)
similarly situated,
                                                  MOTION TO WITHDRAW
                        Plaintiff,                    AS COUNSEL
                   v.

 374 FOOD, INC. (d/b/a TRIBECA BAGELS),

                                                    MEMO ENDORSED
 TIRAN TSADOK, and HAYIM TSADOK,

                        Defendants.


      Shawn R. Clark, Esq., the undersigned counsel, respectfully moves to
withdraw as counsel for Plaintiff in the above-captioned matter, as his last day
with the law firm of Michael Faillace & Associates, P.C. is Thursday, March 28,
2019.

       Michael Faillace & Associates, P.C. will continue to represent the
Plaintiff in this matter, and no party will be prejudiced if this Motion is
granted.

     WHEREFORE, undersigned counsel respectfully requests that this Court
permit Shawn Clark to withdraw as counsel for the Plaintiff in this matter.
                                  Respectfully submitted,
Dated: New York, New York
        March 28, 2019
                                  /s/ Shawn R. Clark
                                  Shawn R. Clark, Esq.
                                  Michael Faillace & Associates,
                                  P.C. 60 East 42nd Street, Suite
                                  4510 New York, New York 10165
            Case 1:16-cv-06287-KPF Document 91 Filed 03/29/19 Page 2 of 2

Application GRANTED in part. The Court has reviewed this application for
withdrawal as well as Defendants' opposition to the request. (Dkt. #90). As
Mr. Clark is no longer an attorney with Michael Faillace & Associates, the
Court will terminate him as a counsel of record for Plaintiffs. However,
given that Mr. Clark's participation may be necessary to the resolution of
Defendants' outstanding requests, Mr. Clark is ORDERED to remain on the
docket in the case and provide updated contact information, so that the
Court may communicate questions regarding these outstanding issues to him

Dated:   March 29, 2019                     SO ORDERED.
         New York, New York



                                            HON. KATHERINE POLK FAILLA
                                            UNITED STATES DISTRICT JUDGE
